        Case 2:20-cv-01156-RDP-JHE Document 6 Filed 09/17/20 Page 1 of 2                                    FILED
                                                                                                   2020 Sep-17 PM 03:38
                                                                                                   U.S. DISTRICT COURT
                                                                                                       N.D. OF ALABAMA


                            UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION
 JAMES McCONICO, JR., et al.,                       }
                                                    }
         Plaintiffs,                                }
                                                    }
 v.                                                 }    Case No.: 2:20-cv-01156-RDP-JHE
                                                    }
 TOP GOLF BIRMINGHAM BAR, et al.,                   }
                                                    }
         Defendants.                                }


                                   MEMORANDUM OPINION
        On August 19, 2020, the Magistrate Judge entered a Report and Recommendation (Doc.

# 3), recommending that Plaintiffs’ application to proceed in forma pauperis (Doc. # 2) be denied

pursuant to 28 U.S.C. § 1915 and Plaintiffs’ complaint (Doc. # 1) be dismissed without prejudice

because (1) Plaintiff failed to pay the requisite filing and administrative fees, (2) complete diversity

is lacking on the face of the complaint as defendant is an Alabama citizen and Top Golf of

Birmingham is located in Alabama, and (3) Plaintiffs’ state law claims are barred by the applicable

statutes of limitations. Plaintiffs objected to the Report and Recommendation. (Doc. # 3). After

careful consideration of the record in this case, including the Magistrate Judge’s Report and

Recommendation and the objections raised by Plaintiffs, the court hereby ADOPTS the Report of

the Magistrate Judge and ACCEPTS his Recommendations.

        In addition to the rationales laid out in the Report and Recommendation, another ground

exists to why Plaintiffs’ complaint should be dismissed for lack of subject matter jurisdiction.

Federal courts are courts of limited jurisdiction, and Plaintiffs’ complaint relies on diversity

jurisdiction. But, “diversity jurisdiction requires complete diversity; every plaintiff must be diverse

from every defendant.” Triggs v. John Crump Toyota, Inc., 154 F.3d 1284, 1287 (11th Cir. 1998).
       Case 2:20-cv-01156-RDP-JHE Document 6 Filed 09/17/20 Page 2 of 2




And, the complaint (Doc. # 1) asserts claims on behalf of a number of unnamed plaintiffs (“John

Doe, Mary [Doe,] and Richard Doe[s]”) against a number of unnamed defendants (“John Doe[s],

Mary Doe[s], and Richard Doe[s]”) without stating any of the unnamed parties’ citizenships. This

is insufficient to establish diversity jurisdiction, as the burden is on Plaintiffs to show complete

diversity. See House v. Southeastern Freight Lines, Inc., 2009 WL 10671259, at *2 (N.D. Ga. Apr.

23, 2009) (“[W]here … plaintiffs name a fictitious defendant in a diversity case, plaintiffs must

do more than make generally conclusory allegations regarding the fictitious defendant’s

citizenship.”). Because Plaintiffs cannot establish federal subject matter jurisdiction over their

complaint, this suit should be dismissed without prejudice.

       In accordance with the Recommendation and the above analysis, the court OVERRULES

Plaintiffs’ objections, DENIES Plaintiffs’ application to proceed in forma pauperis and

CONCLUDES that this suit is due to be dismissed without prejudice. A separate Order will be

entered.

       DONE and ORDERED this September 17, 2020.



                                              _________________________________
                                              R. DAVID PROCTOR
                                              UNITED STATES DISTRICT JUDGE




                                                 2
